Morrill, C. J.
—Suit founded on an instrument calling *611for $150, payable twelve months after a treaty of peace between the Confederate States and the United States.
There is no distinct allegation that the treaty has been made, except inferentially by the charge of non-payment, though the time for payment had long since passed.
The defendant’s answer puts in issue the existence of the transaction upon which the payment depended.
Courts judicially know the public statutes and general laws and customs of their own country. (1 Greenl. on Ev., § 5.)
We know of no such treaty as the one referred to; at least no such treaty has been made public. Had the plaintiff averred- in his petition the time when such treaty was made, and proved the truth of the allegation, and had it appeared that twelve months had elapsed since the treaty and before the suit was instituted, he would have shown a cause of action upon which the district court could have pronounced a judgment.
The exceptions to the petition were well taken, and the district court did not err in sustaining it.
Judgment affirmed.